Citation Nr: 0530612	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertrophic degenerative disease of the dorsal spine.
	
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
prostate cancer.

3.  Entitlement to service connection for hypertrophic 
degenerative disease of both knees, the lumbar spine, and the 
bilateral sacroiliac joints. 

4.  Entitlement to special monthly compensation (SMC) by 
reason of being housebound (HB) or in need of the regular aid 
and attendance of another person (A&A).

5. Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION


The veteran had active military service from February 1946 to 
November 1965.  He did not serve in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
September 2004 this case was advanced on the docket.  A 
December 2004 Board decision denied multiple claims but 
remanded the issues currently before the Board for further 
development.  The case has now been returned for further 
appellate consideration.  

Upon additional review of the record, it appears that from 
the veteran's correspondence in November 2001 he is seeking 
service connection for several disabilities, apparently 
including prostate cancer, on the basis of inservice exposure 
to ionizing radiation from atmospheric testing.  

Also, in February 1995 the RO denied service connection for a 
prostate disorder because there was no medical evidence of a 
"cause-and-effect" relationship between the veteran's 
service-connected left varicocele and a prostate disorder, 
then shown to be benign prostatic hypertrophy, which was 
treated by a surgical procedure.  However, from his September 
1999 statement it appears that the veteran also now claims 
service connection for a prostate disorder as being secondary 
to his service-connected residuals of a left inguinal 
herniorrhaphy.  

Both of these theories of entitlement have not yet been 
adjudicated by the RO.  They are not inextricably intertwined 
with the application to reopen the claim for service 
connection for a prostate disorder, which was previously 
denied by the RO as not being secondary to the service-
connected left varicocele disorder.  Accordingly, these 
matters are referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  The veteran was notified in June 1970 of a rating 
decision that month denying service connection for arthritis 
of the dorsal spine.  He did not appeal that decision.

2.  Some of the additional evidence received since that June 
1970 denial is new but is not material for the purpose of 
reopening that claim.  

3.  The veteran was notified in February 1995 of a rating 
decision that month denying service connection for a prostate 
disorder.  He did not appeal that decision.  

4.  Some of the additional evidence received since that 
February 1995 denial is new but is not material for the 
purpose of reopening that claim.  

5.  Arthritis of the knee, lumbar spine, and sacroiliac 
joints first manifested years after service and is not shown 
to be related to his military service.  

6.  The severity of the veteran's service-connected 
disabilities, in the aggregate, does not require the daily 
personal health care services of a skilled provider - 
without which he would require hospital, nursing home or 
institutional care.  They do not render him unable to care 
for most of his daily needs without the regular aid and 
attendance of another person, or render him unable to protect 
himself from the hazards and dangers incident to his daily 
environment.  He does not have a single service-connected 
disability rated as 100 percent disabling, and he does not 
have additional service-connected disabilities independently 
ratable at 60 percent and is not shown by competent medical 
evidence to be confined to his dwelling or immediate premises 
by reason of his service-connected disabilities.

7.  The veteran's service-connected disabilities are 
bronchial asthma with bilateral basal emphysema, rated 30 
percent disabling, and noncompensable disability ratings are 
assigned for residuals of a left inguinal herniorrhaphy and 
for a left varicocele.  He has a combined disability rating 
of 30 percent.  

8.  The veteran's service-connected disabilities do not 
prevent him from securing and maintaining substantially 
gainful employment.  

9.  An issue of medical complexity or controversy has not 
been presented.  


CONCLUSIONS OF LAW

1.  The RO's June 1970 decision denying service connection 
for arthritis of the dorsal spine is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  The evidence received since that June 1970 decision is 
not new and material and, therefore, is not sufficient to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

3.  The RO's February 1995 decision denying service 
connection for a prostate disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

4.  The evidence received since that February 1995 decision 
is not new and material and, therefore, is not sufficient to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

5.  Arthritis of the knees, lumbar spine, and sacroiliac 
joints was not incurred in or aggravated by active service, 
and did not manifest to a compensable degree within one year 
after service - so may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).   

6.  The criteria are met for SMC based on the need for the 
regular A&A of another person or by reason of being HB are 
not met.  38 U.S.C.A. §§ 1114(l) and (s) (West 2002); 
38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2004).  

7.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2004).  

8.  An issue of medical complexity or controversy has not 
been presented.  38 U.S.C.A. §§ 5109, 7109 (West 2002); 
38 C.F.R. §§ 20.901, 20.902 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the initial rating action appealed was in July 
2000 prior to the November 2000 enactment of the VCAA and, 
thus, it was impossible to provide notice prior to the 
enactment of the VCAA.  

However, the appellant was notified of the VCAA in RO letters 
of November 2001 and July 2003.  In Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), it was held that, even if there was an 
error in the timing of the VCAA notice, i.e., it did not 
precede the initial RO adjudication, it could be cured by 
affording the claimant a meaningful opportunity to 
participate in VA's claim processing such that the essential 
fairness of the adjudication was unaffected.  Such is the 
case here.  

The veteran's service medical records (SMRs) and service 
personnel records are on file.  He was contacted by the RO in 
December 2004 to determine if there was any outstanding 
evidence and attempts have been made to obtain all relevant 
evidence.  In fact, the record is replete with private 
clinical records and official records of treatment and 
examinations.  

With respect to the applications to reopen the claims for 
service connection for dorsal spine arthritis and a prostate 
disorder, "VA has chosen to assist claimants attempting to 
reopen in limited circumstances.  Specifically, VA will give 
the assistance described in [38 C.F.R.] § 3.159(c)(1)-(3) 
[obtaining Federal and non-Federal records].  Until the claim 
is reopened, however, VA will not give the assistance in 
[38 C.F.R.] § 3.159(c)(4) (providing a medical examination or 
obtaining a medical opinion)."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. September 2003) (PVA).  

It has been requested that independent medical opinions be 
obtained.  While no independent medical expert (IME) opinion 
has been obtained, as requested, this is because there is no 
underlying issue of medical complexity or controversy.  The 
mere fact that there is unfavorable medical evidence does not 
create an issue of complexity or controversy.  This is 
because, in deciding whether the veteran is entitled to the 
benefits at issue, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  And at the same time, the Board 
is mindful that it cannot make its own independent medical 
determination and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
as explained below, there is no issue present which is 
complex or is one about which there is controversy.  In fact, 
the veteran and his representative have not specified any 
such issue but, rather, merely request an independent medical 
opinion if there is any doubt that arises.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Bachground

The SMRs show that in December 1946, after lifting cement 
bags, the veteran had severe pain in his back muscles 
radiating midway between the thoracic and cervical region.  
After he was given bedrest for several days, he was 
discharged as fit for duty and the diagnosis was a muscular 
back strain.  

In March 1947 the veteran complained of a burning sensation 
in both knees and scapulae for the last 3 months, after 
lifting cement bags.  An examination, including a sensory 
evaluation, was negative.  

In April 1947 the veteran was observed after complaining of a 
severe burning sensation in the knees since leaving Guam in 
December 1946 and it was reported that he had had a muscular 
back strain in December 1946.  On examination his "knee" 
felt warmer than average.  He seemed to be in considerable 
pain.  When evaluated later in April 1947 he had moderate 
anterior cervical lymphadenopathy.  The diagnosis was then 
changed to acute catarrhal fever, and he was discharged as 
fit for duty.  

In November 1947 the veteran continued to complain of, in 
part, having had a burning sensation in his knees for three 
weeks and a continuous backache in the mid-thoracic area.  On 
examination his prostate was normal.  There was no swelling 
or warmth of his knees and no tenderness or warmth of his 
back.  X-rays of his knees and thoracic spine were negative 
for bone or joint pathology.  In December 1947 an injection 
of nothing more than a saline solution into the area which 
had the burning sensation caused the sensation to disappear 
immediately.  The diagnosis was that no disease was found.  

In May 1951 the veteran had a penile chancroid lesion which 
healed after treatment.  

Examinations for discharge and reenlistment in December 1953, 
for extension in December 1957, reenlistment in November 
1958, extension in January 1963, and the fleet reserve in 
October 1965 revealed multiple scars on the veteran's right 
knee and a one inch scar on his left knee.  

On VA examination in May 1970 there was no evidence of muscle 
atrophy of the upper or lower extremities and no limitation 
of motion of the joints.  A chest X-ray revealed minimal 
lipping and spurring of the articular margins of the dorsal 
vertebrae but the intervertebral spaces were well maintained.  
The radiologic impressions included hypertrophic degenerative 
disease of the dorsal spine.  

The veteran was notified by letter in June 1970 of a rating 
decision that month which, in part, denied service connection 
for arthritis of the dorsal spine.  He did not appeal.  

SMRs from the military reserves show that when hospitalized 
for bronchial asthma in January 1971 the veteran complained 
of chest pain and non-radiating pain in his low back.  
Palpation of the long muscles of his back produced 
tenderness.  

On VA examination in April 1971 the veteran complained of 
back pain but on physical examination there was no deformity, 
active swelling or limitation of motion of the joints.  An X-
ray of his lumbar spine revealed the vertebral bodies were 
normal and the intervertebral spaces were well maintained.  
The sacroiliac joints were unremarkable.  The radiological 
impression was that the lumbar spine was essentially 
negative.  

During VA hospitalization in April 1971 the veteran 
complained of, in part, mild lumbar pain.  Although no X-rays 
were taken during the hospitalization, the diagnoses included 
minimal osteoarthritis of the lumbosacral area.  

VA treatment records, contained in a separate file, reflect 
that in May 1971 the veteran complained of back pain which 
radiated down the left side and across the left lower back.  
The impression was a muscle strain.  He was seen in June 1978 
after having strained his back at work.  On examination he 
had full range of motion of the back and there were no gross 
deformities.  He had good strength and he was neurologically 
intact.  The assessment was that he had a muscle strain.  He 
had follow-up appointments later in June 1978 and again in 
July 1978, when it was noted that the back pain was 
resolving.  In July 1986 he complained of intermittent right 
hip pain, which had started in 1984, and which radiated to 
the right side of the lumbosacral spine and the right groin 
area.  The assessments included musculoskeletal pain.  In 
sum, these records reflect treatment and evaluation primarily 
for asthma, hypertension, genitourinary symptoms, and renal 
insufficiency.  

On VA examination in July 1990 the veteran complained of 
joint pains but there was no gross motor or sensory deficit.  
X-rays revealed minimal hypertrophic degenerative disease of 
both knees, the lumbar spine, and both sacroiliac joints.  

The admission diagnoses for official hospitalization from 
August to October 1990 included benign prostatic hypertrophy.  
During hospitalization he underwent a transurethral resection 
of the prostate (TURP) for prostatic adenocarcinoma.  It was 
noted that his urinary symptoms had started five (5) months 
prior to admission.  

When hospitalized at a Naval hospital in January 1991 he had 
a bilateral pelvic lymph node dissection and a radical 
retropubic prostatectomy.  

Outpatient treatment records from a military medical facility 
in 1992 reflect treatment for hypertension and note that the 
veteran's asthma was stable. 

In December 1994 the veteran claimed that his prostatic 
adenocarcinoma, which caused him to have a TURP, was 
secondary to his service-connected left varicocele.  

The veteran was notified in February 1995 of a rating 
decision that month which, in part, denied service connection 
for pulmonary tuberculosis as not secondary to the service-
connected bronchial asthma and also denied service-connection 
for a prostate disorder as not secondary to the service-
connected left varicocele.  The veteran did not appeal.  

The veteran applied to reopen his claim for service 
connection for a prostate disorder in January 1999 and also 
claimed service connection for arthritis.  

Dr. Maninang reported that after an examination of the 
veteran in August 1999 the diagnosis was degenerative 
osteoarthritis.  

In the veteran's VA Form 21-8940, Application for Increased 
Compensation Based on Individual Unemployability, of May 2001 
he reported that he had last worked on a full-time basis when 
he retired from military service in November 1965.  He did 
not report having tried to obtain employment since then.  He 
had seven years of formal education.  

Private clinical records include reports in March 2001 that 
the veteran had moderate degenerative joint disease (DJD) of 
the left knee and in March 2002 that he had osteoarthritis of 
the lumbar spine.  

Dr. Sinco-Caseja reported in May 2002 that in December 2000 
the veteran had been hospitalized for acquired pneumonia, 
moderate and persistent bronchial asthma, and hypertension.  

Dr. Baysa reported in May 2002 that the veteran had had 
physical therapy for, in part, left knee pain secondary to 
osteoarthritis of the left knee.  

An official chest X-ray in May 2002 revealed minimal 
interstitial infiltrate and fibrosis in the left upper lobe 
with some nodularity at the left hilum.  

On VA pulmonary examination in May 2002 it was noted that the 
veteran was not in an acute attack or exacerbation of his 
bronchitis.  The diagnosis was a history of bronchial asthma 
with bilateral basal emphysema.  

On VA examination for A&A or HB benefits in May 2002 the 
veteran complained of shortness of breath, frequent 
urination, and back and knee pain but he could walk steadily.  
His vision in each eye was 20/70 but he had opacities in the 
lenses.  He was 70 years old and had arthritis but his 
judgment was good.  He could eat by himself and bathe 
himself.  He could take care of his personal needs by 
himself.  He had deficits in weight-bearing and balance due 
to pain.  If not in pain, he could attend religious services 
accompanied by his wife.  If in pain, he preferred to stay at 
home.  The diagnoses were bronchial asthma with bilateral 
basal emphysema, not in exacerbation; a left varicocele; and 
healed herniorrhaphy scars.  It was noted that during 
exacerbations of his bronchial asthma he was limited in his 
physical activities.  Pain in his joints further contributed 
to his limitations.  

A July 2003 VA examination found that the veteran had no 
disabling residuals from his left inguinal herniorrhaphy.  

On VA pulmonary examination in July 2003 it was noted that 
the veteran used a nebulizer twice daily and a Ventolin 
inhaler as needed for chest tightness and this was used at 
most 3 or 4 times daily.  He was last given antibiotics in 
June 2003.  He did not use oxygen at home.  He also took 
medication to control hypertension.  A July 2003 pulmonary 
function test indicated that he had severe restrictive and 
moderate obstructive ventilatory defects but a post-
bronchodilator study indicated a significant improvement.  

An August 2003 VA medical opinion indicated that despite the 
veteran's service-connected bronchial asthma he was capable 
of performing the activities of daily living but not more 
than light manual labor.  

In January 2004 Dr. Almirol reported having treated the 
veteran since July 2002 for chronic asthmatic bronchitis; 
osteoarthritis secondary to DJD with persistent left knee 
tissue overload complex; uncontrolled systemic hypertension; 
mixed dyslipidemia; beginning renal insufficiency; and 
recurrent cystitis.  It was reported that he was 
unemployable.  

An undated clinical abstract from Dr. Tan, the veteran's 
attending pulmonologist, reflects that the veteran had 
bronchogenic carcinoma which was successfully treated by 
gamma knife surgery.  His asthma was now stable and he had 
been advised to use an inhaled short acting bronchodilator, 
as needed.  

A February 2005 clinical summary from Dr. Alvarez reflects 
that an MRI of the veteran's brain revealed metastasis of the 
lung cancer to the veteran's brain.  On disability evaluation 
he had limitation of the activities of daily living.  He had 
shortness of breath, even on simple activities such as 
walking on level ground.  He had to stop walking even on 
short distances to catch his breath.  He had chronic phlegm 
production, with or without coughing.  Nebulization was given 
daily to relieve the shortness of breath.  The clinical 
impression was non-small cell lung carcinoma with brain 
metastasis; bronchial asthma in acute exacerbation; benign 
prostatic hypertrophy, status post bladder neck dissection; 
hypertensive cardiovascular disease, not in failure; and 
degenerative osteoarthritis.  

Analysis

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Certain conditions, such as arthritis and cancer, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service. This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, the veteran's initial claim for service connection for 
arthritis of the dorsal spine was denied in June 1970 and the 
veteran was notified of the denial by the RO in that very 
month but he did not appeal.  Likewise, in February 1995 he 
was notified that service connection for a prostate disorder 
was denied by a rating decision that same month and, again, 
he did not appeal.  Thus, each became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
this, in turn, means there must be new and material evidence 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's decisions, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In adjudicating claims based on new and material evidence VA 
must first determine whether new and material evidence has 
been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a).  If not, the analysis ends there but if so then 
VA must reopen the claims and proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in August 1999, prior to this 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§ 3.156(a), providing a new definition of new and material 
evidence, does not apply; instead, the former definition 
does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996)), it was held 
that, as to the probativeness inquiry of new and material 
evidence, the new evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim, but need 
not be probative of all elements required for the award.  



Reopening the claim for arthritis of the dorsal spine

The evidence on file at the time of the 1970 RO denial showed 
that the veteran had a muscular back strain during service.  
However, a thoracic spine X-ray in November 1947, together 
with a complaint of back pain resolving upon an injection of 
no more than a saline solution leading to a diagnosis of no 
disease found, demonstrate that he had no chronic residuals 
from the acute inservice back strain.  The minimal arthritis 
of the dorsal spine was first radiologically shown in 1970, 
almost five years after his discharge from active service.  

The new evidence received since the 1970 RO denial does 
nothing more than to reflect continued complaints of back 
pain but these were primarily complaints of pain in his low 
back (lumbar or lumbosacral spine) and not the mid-back 
(dorsal or thoracic spine).  Moreover, none of the new 
evidence establishes any etiological or causal link between 
any current dorsal spine arthritis and the veteran's military 
service, which was the basis for the 1970 RO denial.  
Accordingly, it is not material for the purpose of reopening 
the claim.  

Reopening the claim for service connection for prostate 
cancer

In February 1995 the RO denied service connection for a 
prostate disorder because there was no medical evidence of a 
"cause-and-effect" relationship between the veteran's 
service-connected left varicocele and a prostate disorder, 
then shown to be benign prostatic hypertrophy which was 
treated by a surgical procedure.  

The new evidence likewise fails to establish any etiological 
or causal relationship between the veteran's service-
connected left varicocele and a prostate disorder.  So, this 
new evidence is also not material for the purpose of 
reopening the claim.  

Arthritis of the knees, lumbar spine, and sacroiliac joints

The SMRs show that the veteran had back pain during service 
but this was localized to the mid-back and not the low back 
(lumbar area).  Although he complained of a burning sensation 
in his knees in 1947, after a lifting injury, after 
subsequent evaluation the diagnosis was catarrhal fever and 
X-rays in November 1947 showed his knees were negative.  
Although several inservice examinations did reveal the 
presence of scars on the knees, the etiology of the scars is 
unclear but those same examinations did not reveal any 
musculoskeletal pathology of the knees, lumbosacral spine or 
sacroiliac joints.  In fact, although minimal osteoarthritis 
of the lumbosacral spine was diagnosed during VA 
hospitalization in April 1971, the hospitalization report 
does not indicate that the diagnosis was made after 
consideration of radiological studies.  Rather, X-rays on VA 
examination in 1971 showed the veteran's lumbar spine and 
sacroiliac joints were negative.  

Furthermore, medical records reflect that the veteran 
sustained muscular injuries to his back after military 
service, in 1971 and again in 1978, and that arthritis of the 
knees, lumbar spine, and sacroiliac joints was not 
radiologically documented until 1990, over more than 20 years 
after discharge from active service.  

There is otherwise no medical evidence linking the current 
arthritis of the knees, lumbar spine, and sacroiliac joints 
to the veteran's military service or any incident of military 
service.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

Accordingly, service connection for arthritis of the knees, 
lumbar spine, and sacroiliac joints is not warranted.  



SMC by reason of being or in need of the regular A&A

Special monthly compensation is payable for anatomical loss 
or loss of use of both feet, one hand and one foot, blindness 
in both eyes with visual acuity of 5/200 or less or being 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance. 38 U.S.C.A. § 1114(l) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.350(b) (2004).

Special monthly compensation at the housebound rate is 
payable when the veteran manifests a single service-connected 
disability rated as 100 percent disabling, and:

(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability and involving different anatomical segments or 
bodily systems, or

(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service- connected disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
service-connected disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.

38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.350(i) (2004).

The criteria for determining the need for aid and attendance 
and "permanently bedridden" is set forth in 38 C.F.R. 
§ 3.352(a), which states:

Basic criteria for regular aid and attendance and permanently 
bedridden. The following will be accorded consideration in 
determining the need for regular aid and attendance 
(§ 3.351(c)(3): inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph 'bedridden' will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others. 

Consequently, entitlement to aid and attendance benefits is 
predicated on the objective evidence of record demonstrating 
that the veteran is so disabled as to require the regular aid 
and attendance of another person.  

After a contemporaneous review of all of the evidence of 
record, it is found that special monthly compensation based 
on the need for regular A&A or at the HB rate is not 
warranted.  

Only the veteran's service-connected disabilities may be 
considered in an award of SMC.  Here, the service-connected 
left varicocele and residuals of a left inguinal 
herniorrhaphy are not shown to be disabling and, indeed, are 
assigned noncompensable ratings.  Only his service-connected 
bronchial asthma with bilateral basal emphysema is 
compensably disabling and is assigned a 30 percent rating.  

The veteran does not meet any of the disability or rating 
criteria for SMC at the HB rate.  Also, he is not confined to 
his premises due to the bronchial asthma.  Similarly, he is 
not shown to require assistance in dressing himself or 
attending to the needs of nature.  Too, he has no appliance 
which requires aid in their use nor does he need care or 
assistance to protect him from the hazards of his daily 
environment.  He is not bedridden.  

On VA examination for A&A or HB benefits it was noted that 
during exacerbations of his bronchial asthma the veteran was 
limited in his physical activities but that pain in his 
joints further contributed to his limitations.  However, the 
veteran is not service-connected for disabilities causing 
pain in his joints and the degree of limitation of physical 
activities during exacerbations of his bronchial asthma are 
not shown to require A&A or to render him HB.  Also, the 
opinion of Dr. Alvarex in February 2005 that the veteran had 
limitation of his activities of daily living was predicated 
upon the combined impact of the veteran's service-connected 
bronchial asthma and multiple nonservice-connected 
disabilities.  

In view of the foregoing, it is manifest that the veteran is 
not in need of regular A&A of another by reason of multiple 
nonservice-connected disabilities.  

While the veteran maintains that his service-connected 
disabilities, particularly his bronchial asthma, have 
rendered him HB or in need of regular A&A, his lay 
assertions, standing alone, cannot substitute for the medical 
nexus necessary for the grant of special monthly 
compensation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992), Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, his claim of entitlement to SMC based on the need 
for regular A&A is denied. 

Additionally, the veteran is seeking SMC benefits based on 
being HB.  As noted above, entitlement to these benefits is 
predicated on the evidence of record showing that the 
appellant has one single service-connected disability rated 
as 100 percent disabling and has additional service-connected 
disabilities independently ratable 60 percent or more 
disabling; or, in addition to the 100 percent disability 
rating, is demonstrably housebound due to service-connected 
disability or disabilities.  In this case, none of these 
criteria have been met.  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

The veteran is service-connected for bronchial asthma with 
bilateral basal emphysema, rated 30 percent disabling, and 
noncompensable disability ratings are assigned for residuals 
of a left inguinal herniorrhaphy and for a left varicocele.  
He has a combined disability rating of 30 percent.  

The evidence does not establish that the service-connected 
disabilities stemmed from a common etiology or a single 
injury.  When the current ratings for these disorders are 
combined, under 38 C.F.R. § 4.25, the combined rating is 30 
percent which is short of the required 60 percent to meet the 
requirements for a schedular TDIU rating under 
38 C.F.R. § 4.16(a).  

So the veteran presently does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU-
meaning he can only receive this benefit if it is determined 
that his case presents such an exceptional circumstance that 
he is entitled to extra-schedular consideration.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in these very special, exceptional cases is a 
finding, for example, that there have been frequent periods 
of hospitalization or marked interference with employment 
(i.e., beyond that contemplated by the rating currently 
assigned) to render impractical the application of the 
regular schedular standards.  

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income."  Other factors 
to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  

As noted above, the service-connected left varicocele and 
residuals of a left inguinal herniorrhaphy are not disabling 
and, indeed, are rated as noncompensably disabling.  Only his 
service-connected bronchial asthma with bilateral basal 
emphysema is compensably disabling and is assigned a 30 
percent rating.  

On VA examination for A&A or HB benefits it was noted that 
his bronchial asthma limited his physical activities during 
exacerbations.  Dr. Sanico-Caseja, M.D. reported in 2002 that 
the veteran's bronchial asthma was moderate.  Pulmonary 
function testing in July 2003 disclosed severe restrictive 
and moderate obstructive ventilatory defects as well as 
moderate restriction of lung volume.  

The July 2003 VA examination noted that the veteran used a 
nebulizer and an inhaler, as needed, and the diagnosis was 
bronchial asthma with moderate obstructive ventilatory defect 
and significant bronchodilator response.  It was opined that 
bronchial asthma still allowed the veteran to be capable of 
performing activities of daily living but not more than light 
manual labor.  The only opinion that he is unemployable is 
from Dr. Almirol in January 2004 and is based on the combined 
impact of the veteran's service-connected bronchial asthma 
and his multiple nonservice-connected disabilities.  

Although the veteran has a very limited education, it must 
also be observed that he has not sought gainful employment 
since he retired from military service in 1965.  So, the fact 
that he is currently unemployed and has been unemployed for a 
prolonged time, does not tend to establish that he is 
unemployable, much less unemployable due to service-connected 
disability(ies).  

The Board is also cognizant that the veteran now has lung 
cancer which appears to have metastasized and also has other 
nonservice-connected disabilities which, together, render him 
unemployable. 

Nevertheless, the evidence otherwise fails to establish that 
the combined impact of his service-connected disabilities is 
such as to preclude securing and maintaining substantially 
gainful employment.  Accordingly, entitlement to a TDIU 
rating on an extraschedular basis is not warranted.  





ORDER

The applications to reopen the claims for service connection 
for arthritis of the dorsal spine and for a prostate disorder 
are denied. 

The claims for service connection for hypertrophic 
degenerative disease of both knees, the lumbar spine, and the 
bilateral sacroiliac joints are denied.  

The claim for SMC by reason of being HB or in need of the 
regular A&A is denied.  

The claim for a TDIU is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


